Corrected Notice of Allowability

 			EXAMINER'S AMENDMENT 
3. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Mr. Chethan K. Srinivasa on January 7, 2022. 

Amendment to the Claims:
 	19.  (Previously Presented) The system of claim 11, wherein the one or more processors are further configured to:

	retrieve, subsequent to completion of the second task, the state of the first client device, the state of the second client device, information associated with performance of the first task by the first user, and information associated with performance of the second task by the second user; and
	provide, to the third client device, a graphical user interface card configured to display the state of the first client device, the state of the second client device, the information associated with performance of the first task by the first user, the information associated with performance of the second task by the second user, and an icon configured to initiate a communication channel between the third client device and at least one of the first client device or the second client device.


					Conclusion
  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached 892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMAIN JEANTY/Primary Examiner, Art Unit 3623